DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-36, 38, 39, 43, 44, 51, and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 10, 11, 13-16, and 18-20 of U.S. Patent No. 11,009,580 (‘580) in view of Tsai (US 2016/0227373, cited on IDS). 


(1) measuring a time of arrival of the uplink signal. Claims 1, 10, and 14 of ‘580 merely teach measuring at least one characteristic of an uplink signal (e.g. claim 1 lines 20-21); and
(2) sending the measurement to a remote server for the remote server to determine positions of one or more devices. Claims 1, 10, and 14 of ‘580 merely teach sending the measurement to a remote electronic device to determine positions.
However, it is well-known to make a time of arrival measurement in order to determine position, and it well-known to send such measurements to a server to determine said position. For example, see Tsai paras. [0046]-[0047] and [0033]. It would have been obvious to modify claims 1, 10, or 14 of ‘580 by implementing the measurement as a time of arrival measurement and the remote electronic device as a server because the modification merely comprise applying known techniques to a known device ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding instant claim 35, see ‘580 claim 1 lines 13-16 and claim 2, or claim 10 lines 12-15 and claim 11, or claim 14 lines 12-15 and claim 16.

Regarding instant claim 36, see ‘580 claim 1 lines 9-10, or claim 10 lines 8-9, or claim 14 lines 8-9.



Regarding instant claim 39, see ‘580 claim 15.

Regarding instant claim 43, see ‘580 claims 6, 13, or 18.

Regarding instant claim 44, see ‘580 claim 7.

Regarding instant claims 51 and 52, ‘580 claims 19 and 20 teach all of the limitations except for measurements comprising time of arrival measurements. However this is an obvious modification for the same reasons discussed above with respect to claims 33 and 34. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-44 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33 lines 10-14, the scope of the “one or more devices” cannot be clearly determined. While the claim recites a wireless communication device (line 1) and a UE (lines 2-3), the language “one or more devices” does not clearly refer to either of these. Yet it is unclear how the positions or local times of any other devices could be determined based on the measured time of arrival of the intercepted uplink signal as recited in lines 10-14. Said time of arrival would appear to provide distance information between the wireless communication device and the UE, but would not appear to provide any information about any other devices.

Regarding claim 52, lines 1-3 recite instructions executable by “one or more processors of an apparatus to perform a method”, while lines 6-9 recite intercepting, measuring, storing, and computing at “one or more wireless communication devices”. It is unclear what relationship exists between the “one or more processors of an apparatus” and the “one or more wireless communication devices” such that the one or more processors of the apparatus can perform method steps at the one or more wireless communication devices.

The remaining claims are dependent.

Claim Rejections - 35 USC § 101


Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 48-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 – Statutory Category
	Claim 48 recites a server and is therefore an apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 48 recites 
Using times of arrival of uplink signals and assistance information to determine at least one of positions of one or more UEs or of one or more wireless communication devices, or local times at the one or more UEs or at the one or more communication devices.
	These steps fall within the mathematical concept/mental processes/methods of organizing human activity grouping(s) of abstract ideas enumerated in the 2019 PEG because using times of arrival to determine positions or times comprises performing mathematical calculations. For example see page 1 lines 7-11 of the specification.
	Claim 48 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application

	Claim 48 further recites a memory and processor. However the memory and processor merely comprises generic computer equipment that is used as a tool to perform the abstract idea by performing the generic computer functions of receiving data and performing calculations. The memory and processor therefore do not integrate the judicial exception into a practical application.
	
 	Step 2B – Inventive Concept
	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include data gathering and generic computer equipment that performs generic computer functions. These elements therefore do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 48 is therefore not patent eligible.

	Claim 49 merely recites further details of the data gathering and therefore does not integrate the abstract idea into a practical application or add significantly more.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33-38, 40-42, 48, and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai (US 2016/0227373).

Regarding claim 33, Tsai teaches a wireless communication device (D2D UE 3, Figs. 1A, 3) comprising: 
a receiver (31, Fig. 3) configured to intercept an uplink signal (104a, Fig. 1A; abstract “D2D UE measures an uplink reference signal transmitted from the UE”; para. [0033]) transmitted from a User Equipment (UE) (2, Fig. 1A) to a base station serving the UE BS1, Fig. 1A); and 
a processor (33, Fig. 3) configured to: 

control the receiver to intercept the uplink signal based on the assistance information (para. [0127]); 
measure a time of arrival of the uplink signal at the receiver (para. [0046] “the time point at which the uplink reference signal 104a is received”); and 
perform an operation of: using the measured time of arrival of the uplink signal to determine positions of one or more devices or local times at the one or more devices; or sending the measured time of arrival of the uplink signal to a remote server for the remote server to determine the positions of the one or more devices or the local times at the one or more devices (measurement report message 104b transmitted to backhaul device 4, Fig. 1A; para. [0046]; para. [0033] teaches that the backhaul device is a server; para. [0047] “calculate the location information of the UE 2”).  

Regarding claim 34, Tsai teaches that the uplink signal is a first uplink signal (104a, Fig. 1A), the UE is a first UE (2, Fig. 1A), the base station is a first base station (BS1, Fig. 1A), the-3-Application No.: To Be Assigned Attorney Docket No. 14588.0026-00000receiver is a first receiver (receive portion of 31, Fig. 3), and the wireless communication device is a second UE (3, Fig. 1A; para. [0032]) and further comprises: a transmitter (transmit portion of 31, Fig. 3) configured to transmit a second uplink signal to a second base station serving the second UE (BS3, Fig. 1B; paras. [0038]-[0039]). Tsai further teaches the second UE (3) receiving a downlink signal from the second base station (106, Fig. 1B; para. [0038]).
a second receiver. However, according to Applicant’s specification, the first and second receivers “may be provided by the same physical hardware components in some embodiments” (page 4 lines 28-31. Tsai’s receiver is therefore considered to meet the claim language.  

Regarding claim 35, Tsai teaches that the processor is configured to obtain the assistance information from at least one of a remote supporting service or the UE (para. [0126] teaches receiving “uplink measurement request message 106” comprising assistance info from a remote supporting service; also see paras. [0036], [0045], [0121]), and the assistance information comprises at least one of: identity information of the UE (para. [0121] “identity of the UE2”); a position of the UE; first parameters of the uplink signal (para. [0045] last five lines); second parameters of the uplink signal that are specific to the UE; third parameters of a downlink signal transmitted from the base station to the UE; and information relevant to configuration of the UE, wherein the information is sent from the base station in the downlink signal.  

Regarding claim 36, Tsai teaches the wireless communication device (D2D UE 3, Figs. 1A, 3) receiving a downlink signal from the second base station (106, Fig. 1B; para. [0038]; para. [0083]).
Tsai does not teach receiving the downlink signal using a second receiver. However, according to Applicant’s specification, the first and second receivers “may be provided by the same physical hardware components in some embodiments” (page 4 lines 28-31. Tsai’s receiver is therefore considered to meet the claim language.  

Regarding claim 37, Tsai teaches the processor is further configured to: measure a time of arrival of the downlink signal at the second receiver (para. [0086] “measures the downlink reference signal” in view of para. [0046] “the time point at which the uplink reference signal 104a is received”); and perform an operation of: 
using the measured time of arrival of the downlink signal and the measured time of arrival of the uplink signal to compute the positions of the one or more devices or the local times at the one or more devices; or 
sending the measured time of arrival of the downlink signal and the measured time of arrival of the uplink signal to the remote server for the remote server to compute the positions of the one or more devices or the local times at the one or more devices (para. [0086] “downlink measurement report message 707-1” and “location information of ... the D2D UE 3”).  

Regarding claim 38, Tsai teaches that the processor is configured to obtain at least some of the assistance information by decoding the downlink signal received from the base station (paras. [0126] last five lines).  

Regarding claim 40, Tsai teaches that the processor is configured to control the receiver to intercept the uplink signal in response to an instruction received from a source external to the wireless communication device (“uplink measurement request message 106” para. [0126]).  



Regarding claim 42, Tsai teaches that the processor is further configured to: obtain, after the uplink signal is intercepted, timing information including a time of transmission of the uplink signal by the UE (inherent to determining TDOA para. [0044]); and perform an operation of: using the obtained timing information to compute the positions of the one or more devices or the local times at the one or more devices; or sending the obtained timing information to the remote server for the remote server to compute the positions of the one or more devices or the local times at the one or more devices (measurement report message 104b transmitted to backhaul device 4, Fig. 1A; para. [0046]; para. [0033] teaches that the backhaul device is a server; para. [0047] “calculate the location information of the UE 2”).  

Regarding claim 48, Tsai teaches a server (4, Fig. 1A), comprising: 
a memory; and a processor configured to: 
receive, from one or more wireless communication devices (D2D UE3, Fig. 1A), times of arrival of uplink signals at the one or more wireless communication devices (para. [0046]), wherein the uplink signals are transmitted from one or more UEs (UE 2, Fig. 1A) to respective one or more serving base stations and intercepted by the one or more wireless communication devices (abstract; para. [0033]); 

use the times of arrival of uplink signals and the assistance information to determine at least one of: positions of the one or more UEs or positions of the one or more wireless communication devices; or local times at the one or more UEs or local times at the one or more wireless communication devices (para. [0047] “location information of the UE 2”).  

Regarding claim 50, Tsai teaches a server computer (4, Fig. 1A) configured to provide a supporting service for timing measurements, the server computer comprising: 
a memory; and a processor configured to: obtain assistance information related to uplink signals to be transmitted from one or more UEs, and provide the assistance information to one or more wireless communication devices (paras. [0036], [0045], [0126], where the obtaining is inherent to the providing taught in these paragraphs), to assist the one or more wireless communication devices to intercept the uplink signals so that the wireless communication devices measure times of arrival of the uplink signals (abstract; para. [0033]).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 43, 44, 49, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2016/0227373) in view of OFFICIAL NOTICE.

Regarding claim 43, Tsai’s first receiver and the second receiver are provided by a common receiver (receive portion of 31, Fig. 3), but Tsai does not explicitly teach that -6-Application No.: To Be Assigned Attorney Docket No. 14588.0026-00000the processor is configured to control the common receiver to disconnect from the downlink signal before intercepting the uplink signal. However, Examiner takes OFFICIAL NOTICE that it is well-known to perform such disconnecting. It would have been obvious to modify Tsai by disconnecting from the downlink signal before intercepting the uplink signal in order to avoid interference.   

Regarding claim 44, Tsai does not teach the wireless communication device further comprising a Global Navigation Satellite System (GNSS) receiver configured to send GNSS positioning data to the remote server. However, Examiner takes OFFICIAL NOTICE that it is well-known for wireless communication devices like Tsai’s to comprise a GNSS receiver and send GNSS positioning data to a remote server. It would have been obvious to modify Tsai as claimed in order to provide for tracking of the wireless communication device.

Regarding claim 49, the processor necessarily obtains times of transmission of the uplink signals, in order to calculate the TDOA described in para. [0046], and 

Regarding claims 51 and 52, Tsai has already been shown to teach the claim limitations (see rejection of claim 33 above), with the exception of “storing the measured times of arrival”. However, Examiner takes OFFICIAL NOTICE that it is well-known to store measurements. It would have been obvious to store the measurements in order to make them available for the position computation.

Claims 45 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2016/0227373) in view of Siomina (US 2015/0208262).

Regarding claim 45, Tsai teaches a User Equipment (UE) in a wireless infrastructure network (2, Fig. 1A), the UE comprising: 
a transmitter (transmit portion of transceiver 21, Fig 2) configured to transmit an uplink signal (104a, Fig. 1A) to a base station serving the UE (BS1, Fig. 1B); 

a processor (23, Fig. 2).
Tsai does not teach the processor configured to share assistance information with a wireless communication device, before the uplink signal is transmitted, to assist the wireless communication device to intercept the uplink signal, wherein the assistance information is related to at least one of the UE or the uplink signal. Rather, Tsai teaches assistance information provided to a wireless communication device (D2D UE 3) from a backhaul server (paras. [0126], [0036], [0045]).
Siomina teaches a UE sharing assistance information with a wireless communication device (paras. [0237]-[0238]). It would have been obvious to modify Tsai according to Siomina because it is a simple substation of one method of providing assistance data for another with the predictable result of the wireless communication device receiving the assistance data from the UE rather than from the backhaul server. Simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claim 46, Tsai does not teach the processor further configured to: send, after the uplink signal is transmitted, timing information to the wireless communication device or to a remote server, wherein the timing information includes a time at which the uplink signal is transmitted from the UE. However such timing information is required by either the server or the wireless communication device in  a finite number of identified, predictable solutions, with a reasonable expectation of success is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2016/0227373) in view of Siomina (US 2015/0208262) as applied to claim 45 above, and further in view of OFFICIAL NOTICE.
 
Regarding claim 47, Tsai does not teach the UE further comprising a Global Navigation Satellite System (GNSS) receiver configured to send GNSS positioning data to the remote server. However, Examiner takes OFFICIAL NOTICE that it is well-known for wireless communication devices like Tsai’s to comprise a GNSS receiver and send GNSS positioning data to a remote server. It would have been obvious to further modify Tsai as claimed in order to provide for tracking of the wireless communication device.

Allowable Subject Matter

39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barlev (US 2016/0286353 teaches intercepting uplink signals from user equipment based on assistance information (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CASSI J GALT/Primary Examiner, Art Unit 3648